Citation Nr: 1047720	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-06 630	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post operative residuals of a 
cavernous hemangioma of the left chest wall. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to October 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the appeal currently resides with the RO in 
Indianapolis, Indiana.  

In August 2009, the Veteran withdrew his personal hearing 
request.  Therefore, Board adjudication of the appeal may go 
forward without scheduling him for another hearing.

Initially, the Board notes that in all of his writings to the RO 
the Veteran limited his claim of service connection for 
hypertension to the theory that it was caused or aggravated by 
his service connected post operative residuals of a cavernous 
hemangioma of the left chest wall.  Therefore, regardless of the 
RO's prior actions, the Board must likewise limit its 
adjudication.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
("where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a certain 
point in time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her representative").


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record demonstrates that the Veteran has been diagnosed with 
hepatitis C during the pendency of the appeal and that hepatitis 
C was caused by the blood he received during his in-service 
operation on the cavernous hemangioma of the left chest wall.

2.  The preponderance of the competent and credible evidence is 
against finding that hypertension was caused or aggravated by the 
Veteran's service connected post operative residuals of a 
cavernous hemangioma of the left chest wall.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  Hypertension was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 ,VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain. Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

As to the claim of service connection for hepatitis C, given the 
fully favorable decision contained herein, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever extent 
the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as a 
disability rating and effective date, the Board finds that the RO 
will address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will be 
free to appeal any unfavorable finding by the RO regarding the 
disability rating and effective date.

As to the claim of service connection for hypertension, the Board 
notes that there is no dispute as to whether an appropriate 
application form was provided.

Next, as to the claim of service connection for hypertension, the 
Board finds that written notice provided in April 2005, prior to 
the May 2006 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a) except for notice of the laws and regulations 
governing secondary service connection as well as those governing 
the assignment of disability ratings and effective dates as 
required by the Court in Dingess, supra.  While the Veteran was 
not provided adequate notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision, 
statement of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the claim of service connection for hypertension, VA has 
also secured all available pertinent evidence and conducted all 
appropriate development.  Specifically, a review of the record on 
appeal shows that VA obtained and associated with the record all 
available and identified in-service and post-service records 
including his records from Walter-Reed Medical Center and his 
treatment records from the VA Medical Centers in Tampa, Northern-
Indiana, Ascheville, Columbia, Durham, and Fort Wayne.  Moreover, 
the Board finds that the medical opinion the RO obtained in March 
2006 is adequate to allow the Board to adjudicate the claim 
because the examiner, after a review of the record on appeal and 
an examination of the claimant, provided an opinion as to the 
relationship, if any between his hypertension and his service 
connected post operative residuals of a cavernous hemangioma of 
the left chest wall.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran in writings to VA contended that his hepatitis C was 
caused by the blood he received during his in-service operation 
on the cavernous hemangioma of the left chest wall.  The Veteran 
also contends that his hypertension was caused or aggravated by 
his service connected post operative residuals of a cavernous 
hemangioma of the left chest wall.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Hypertension, if manifest to a degree of 
10 percent within one year after separation from active duty, may 
be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Hepatitis C Claim

As to evidence of in-service incurrence of a disease or injury, 
the Board notes that service treatment records document the 
Veteran undergoing an operation on the cavernous hemangioma of 
the left chest wall and his receipt of six units of blood at that 
time.  Therefore, the Board will concede that the Veteran had an 
injury while on active duty.  

As to medical evidence of a current disability, the Board notes 
that post-service treatment records document the Veteran being 
diagnosed with hepatitis C starting in approximately 2001.  
Moreover, while the November 2005 VA examiner opined that the 
Veteran's viral RNA test was negative, he also opined that the 
claimant's positive antibody test indicates that he has had 
hepatitis C and the negative viral RNA test indicates that the 
virus could still be present but at such a very low level that 
possibly it could not be measurable at this time.  Moreover, the 
Board notes that post-November 2005 VA treatment records, dated 
through November 2008, continue to show the Veteran being 
diagnosed with hepatitis C.

Therefore, because VA treatment records document the Veteran's 
diagnosis of hepatitis C both before and after the November 2005 
VA examination and because the Court in McClain, supra, held that 
a current disability exists for VA purposes even if the 
disability becomes better during the pendency of the appeal, and 
in those circumstances it becomes a rating issue, the Board finds 
that the preponderance of the competent and credible evidence of 
record demonstrates that the Veteran has been diagnosed with 
hepatitis C during the pendency of the appeal.

As to medical evidence of a nexus between the claimed in-service 
injury and the current disability, after a review of the record 
on appeal and an examination of the claimant, the November 2005 
VA examiner opined that his hepatitis C "is just as likely as 
not from the 1980 in service blood transfusions during [a] 
surgical procedure to remove [the] cavernous hemangioma.  
Although the patient does have tattoos obtained . . . [post-
service] . . ., these are less likely to have been the source for 
hepatitis C [because of] . . . the sheer volume of blood provided 
in the [in-service] surgery."  This opinion is also not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  

Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that service connection for 
hepatitis C is warranted because the record contains medical 
evidence of a current disability, evidence of the in-service 
incurrence of an injury, and medical evidence of a nexus between 
the in-service injury and the current disability.  See 38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2009); 
Hickson, supra.



The Hypertension Claim

As explained above, the Veteran has limited his claim of service 
connection for hypertension to a secondary service connection 
claim.  Therefore, the Board will likewise limit its 
adjudication.  See Hamilton, supra.

As to a current disability, the record shows the Veteran's 
complaints and treatment for hypertension since approximately 
2001.

As to the relationship, if any, between the Veteran's 
hypertension and his service connected post operative residuals 
of a cavernous hemangioma of the left chest wall, the March 2006 
VA examiner opined, after a review of the record on appeal and an 
examination of the claimant, that a review of medical literature 
provided no information that would allow an examiner to connect 
the claimant's hypertension and his service connected post 
operative residuals of a cavernous hemangioma of the left chest 
wall.  This opinion is not contradicted by any other medical 
opinion of record.  See Colvin, supra.

As to the Veteran's and his representative's assertions that the 
claimant's post operative residuals of a cavernous hemangioma of 
the left chest wall caused or aggravated his hypertension, the 
Board acknowledges that the claimant is competent to give 
evidence about what he sees and feels and his representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Nonetheless, the Board also finds that special medical training 
and experience is required to provide a competent and credible 
medical opinion as to a link between the Veteran's service-
connected post operative residuals of a cavernous hemangioma of 
the left chest wall and his hypertension.  Id.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
hypertension was caused or aggravated by his service connected 
post operative residuals of a cavernous hemangioma of the left 
chest wall are not competent.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds 
more competent and credible the medical opinions provided by the 
VA examiner in March 2006 that the Veteran's hypertension was not 
caused or aggravated by his service connected post operative 
residuals of a cavernous hemangioma of the left chest wall than 
these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

Based on the discussion above, the Board finds that service 
connection for hypertension is not warranted based on it being 
caused or aggravated by the service connected post operative 
residuals of a cavernous hemangioma of the left chest wall 
because the weight of the competent and credible evidence is 
against finding such a causal association or link between the 
current disability and a service connected disability.  See 
8 U.S.C.A. § 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
hypertension on a secondary basis.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.310.  

In adjudicating the current claim, the Board has also considered 
the doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the Board finds 
that the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied. 


CONTINUED ON NEXT PAGE



ORDER

Service connection for a hepatitis C is granted.

Service connection for hypertension as secondary to the Veteran's 
service connected post operative residuals of a cavernous 
hemangioma of the left chest wall is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


